                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                             SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
       v.                                           No. 19-5041-01-CR-SW-SRB

HARLEY WAYNE SCHRADER,

                      Defendant.


   UNITED STATES' MOTION TO FILE ITS MOTION TO DETAIN UNDER SEAL

       The United States of America, through Timothy A. Garrison, United States Attorney for

the Western District of Missouri, and by the undersigned Assistant United States Attorney requests

leave from the Court to file its motion to detain under seal. In support of its motion, the

Government offers the following suggestions:

   1. The defendant has been charged with four counts of sexual crimes against minor victims,

       who are identified as Jane Doe 1 and Jane Doe 2 in the superseding indictment. (Doc. 1.)

   2. This Court has set a detention hearing in this case for September 10, 2019.

   3. The Government’s motion to detain will contain sensitive details regarding the minor

       victims.

   4. Consequently, the Government is requesting permission to file its motion to detain under

       seal.




            Case 3:19-cr-05041-SRB Document 9 Filed 09/09/19 Page 1 of 2
       WHEREFORE, the United States requests a leave to file it motion to detain under seal.

                                           Respectfully submitted,

                                           Timothy A. Garrison
                                           United States Attorney

                                    By     /s/ Ami Harshad Miller
                                           Ami Harshad Miller
                                           Assistant United States Attorney
                                           Missouri Bar No. 57711
                                           901 St. Louis Street, Ste. 500
                                           Springfield, Missouri 65802



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on September
9, 2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                           /s/ Ami Harshad Miller
                                           Ami Harshad Miller
                                           Assistant United States Attorney




                                              2




          Case 3:19-cr-05041-SRB Document 9 Filed 09/09/19 Page 2 of 2
